[Cite as State ex rel. Knowlton v. Noble Cty. Bd. of Elections, 125 Ohio St.3d 82, 2010-Ohio-
1115.]




          THE STATE EX REL. KNOWLTON v. NOBLE COUNTY BOARD OF
                                   ELECTIONS ET AL.
          [Cite as State ex rel. Knowlton v. Noble Cty. Bd. of Elections,
                        125 Ohio St.3d 82, 2010-Ohio-1115.]
Sheriffs — Qualifications for office — Postsecondary education requirement —
        R.C. 311.01(B)(9) — Writ of prohibition granted to prevent candidacy.
   (No. 2010-0375 — Submitted March 18, 2010 — Decided March 23, 2010.)
                            IN MANDAMUS AND PROHIBITION.
                                 __________________
        Per Curiam.
        {¶1 } This is an expedited election action for writs of mandamus and
prohibition to prevent respondents, the Noble County Board of Elections and its
members, from placing Stephen S. Hannum’s name on the ballot as a candidate
for the office of Noble County sheriff in the May 4, 2010 Democratic Party
primary election. Because the board of elections abused its discretion and clearly
disregarded R.C. 311.01(B) and relator lacks an adequate remedy in the ordinary
course of law, we grant the writ of prohibition. We dismiss the mandamus claim
for lack of jurisdiction.
                                           Facts
        {¶2 } On May 22, 2009, pursuant to R.C. 305.02, Stephen S. Hannum was
appointed Noble County sheriff after former sheriff Landon Smith resigned. The
interim appointment became permanent in June. Smith subsequently pleaded
guilty to having an unlawful interest in a public contract, a felony of the fourth
degree, and having a conflict of interest, a misdemeanor of the first degree.
        {¶3 } On January 25, 2010, Hannum filed his declaration of candidacy
and nominating petition for the May 4, 2010 Democratic Party primary election
                            SUPREME COURT OF OHIO




for the office of Noble County sheriff. Four days later, on January 29, relator,
Denny R. Knowlton Jr., a registered Democrat and Noble County resident, filed a
protest pursuant to R.C. 3513.05 to prevent the board of elections and its members
from placing Hannum’s name on the primary-election ballot because he did not
meet the qualifications set forth in R.C. 311.01(B)(9) to be an eligible candidate
for sheriff. Knowlton is the other candidate for the Democratic Party nomination
for sheriff.
        {¶4 } On February 22, the board held a hearing on Knowlton’s protest.
At the hearing, Hannum conceded that he had not served as a peace officer at the
rank of corporal or above for the requisite period of time, and former sheriff
Smith testified that Hannum had never attained the rank of corporal or above
during his employment with the sheriff’s office before being appointed sheriff in
May 2009.
        {¶5 } Hannum also submitted two uncertified copies of his academic
record from Washington State Community College in Marietta, Ohio.              The
transcripts are dated January 26, 2010, and February 22, 2010, and indicate that
Hannum had earned a total of 92 credits, including three for a life-experience
portfolio and the remaining 89 credits for life experience. Life-experience credits
are awarded for life experience rather than for traditional classes, and Hannum
received a grade of “L” for these courses.        Twenty-nine of these 89 life-
experience credits are for “OPOTA I,” “OPOTA II,” and “OPOTA III.”
Knowlton claims that these credits are for Ohio Peace Officer Training Academy
(“OPOTA”) and that other life-experience credits also appear related to Hannum’s
employment as a peace officer.
        {¶6 } At the hearing, Hannum specified that 72 credit hours at
Washington State Community College were equivalent to two years of
postsecondary education. In his closing argument, Knowlton asked that the board




                                        2
                                 January Term, 2010




verify the claimed educational credit and determine whether the credits met the
applicable legal requirements.
          {¶7 } At the conclusion of the hearing, the board voted unanimously to
deny Knowlton’s protest against Hannum’s candidacy. In a ledger entry of its
decision, the board noted that the denial of the protest was based on the
information provided by Hannum at the hearing and that Hannum had submitted
transcripts to substantiate his educational qualifications.
          {¶8 } A week later, on March 1, Knowlton filed this action for writs of
mandamus and prohibition to prevent the board and its members from certifying
Hannum’s candidacy for the Democratic Party nomination for the office of Noble
County sheriff and placing his name on the May 4, 2010 primary-election ballot.
The board and its members filed an answer, and the parties submitted briefs and
evidence pursuant to the expedited schedule for election cases in S.Ct.Prac.R.
10.9.
          {¶9 } This cause is now before the court for our consideration of the
merits.
                                   Legal Analysis
                                       Laches
          {¶10 } “We have consistently required relators in election cases to act
with the utmost diligence.” Blankenship v. Blackwell, 103 Ohio St.3d 567, 2004-
Ohio-5596, 817 N.E.2d 382, ¶ 19. “If relators in election cases do not exercise
the utmost diligence, laches may bar an action for extraordinary relief.” State ex
rel. Craig v. Scioto Cty. Bd. of Elections, 117 Ohio St.3d 158, 2008-Ohio-706,
882 N.E.2d 435, ¶ 11. “The elements of laches are (1) unreasonable delay or
lapse of time in asserting a right, (2) absence of an excuse for the delay, (3)
knowledge, actual or constructive, of the injury or wrong, and (4) prejudice to the
other party.” State ex rel. Polo v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio
St.3d 143, 145, 656 N.E.2d 1277.



                                          3
                                SUPREME COURT OF OHIO




           {¶11 } The board of elections asserts that Knowlton’s claims are barred
by laches because he could have objected to Hannum’s qualifications to be sheriff
after Hannum was appointed. The board’s argument lacks merit. Knowlton is
challenging Hannum’s right to be a candidate for sheriff at the May 4, 2010
primary election. He filed his protest only four days after Hannum filed his
declaration of candidacy and petition for his nomination at the primary election.
A protest pursuant to R.C. 3513.05 would have been premature before Hannum
filed his declaration of candidacy and nominating petition. Nor is Hannum’s
delay of seven days from the date the board denied his protest to file this case
unreasonable. Cf. State ex rel. Landis v. Morrow Cty. Bd. of Elections (2000), 88
Ohio St.3d 187, 189, 724 N.E.2d 775 (“we have held that a delay as brief as nine
days can preclude our consideration of the merits of an expedited election case”
[emphasis sic]). And any minimal delay by Knowlton in filing this action did not
prejudice the board and its members because even if Knowlton had filed this
action the same day as the board’s decision, this case would still have been an
expedited election case. Craig, 117 Ohio St.3d 158, 2008-Ohio-706, 882 N.E.2d
435, ¶ 15.
           {¶12 } Therefore, laches does not bar Knowlton’s claims.
                                       Mandamus
           {¶13 } Knowlton initially requests a writ of mandamus to compel the
board and its members to sustain his protest against Hannum’s candidacy for
sheriff.
           {¶14 } “It is axiomatic that ‘if the allegations of a complaint for a writ of
mandamus indicate that the real objects sought are a declaratory judgment and a
prohibitory injunction, the complaint does not state a cause of action in
mandamus and must be dismissed for want of jurisdiction.’ ” State ex rel. Obojski
v. Perciak, 113 Ohio St.3d 486, 2007-Ohio-2453, 866 N.E.2d 1070, ¶ 13, quoting
State ex rel. Grendell v. Davidson (1999), 86 Ohio St.3d 629, 634, 716 N.E.2d




                                             4
                               January Term, 2010




704. “We have applied this jurisdictional rule to expedited election cases by
examining the complaint to determine whether it actually seeks to prevent, rather
than compel, official action.” State ex rel. Evans v. Blackwell, 111 Ohio St.3d
437, 2006-Ohio-5439, 857 N.E.2d 88, ¶ 20.
       {¶15 } Although some of the allegations and requests contained in
Knowlton’s complaint are couched in terms of compelling affirmative duties, it is
apparent that he actually seeks (1) a declaratory judgment that the board’s denial
of his protest was improper and (2) a prohibitory injunction preventing Hannum
from appearing on the primary-election ballot.        In fact, in his complaint,
Knowlton claims that he is entitled to the writ “to prevent Respondents from
placing Stephen S. Hannum’s name on the ballot as a candidate for the office of
Noble County Sheriff at the May 4, 2010 primary election.” The relief sought by
Knowlton is thus comparable to that sought by relators in other election cases in
which we held that we lacked jurisdiction over mandamus claims to remove
candidates’ names from the ballot. See generally State ex rel. Reese v. Cuyahoga
Cty. Bd. of Elections, 115 Ohio St.3d 126, 2007-Ohio-4588, 873 N.E.2d 1251, ¶
14, and cases cited therein.
       {¶16 } Therefore, because Knowlton seeks relief in the nature of
declaratory judgment and prohibitory injunction, we lack jurisdiction to consider
his mandamus claim and dismiss it. Id. at ¶ 15; Evans, 111 Ohio St.3d 437,
2006-Ohio-5439, 857 N.E.2d 88, ¶ 19.
                                   Prohibition
       {¶17 } Knowlton alternately requests a writ of prohibition to prevent the
board of elections and its members from certifying Hannum’s candidacy for the
Democratic Party nomination for the office of Noble County sheriff and placing
his name on the May 4, 2010 primary-election ballot. To be entitled to the writ,
Knowlton must establish that (1) the board of elections and its members are about
to exercise quasi-judicial power, (2) the exercise of that power is unauthorized by



                                        5
                            SUPREME COURT OF OHIO




law, and (3) denying the writ will result in injury for which no other adequate
remedy exists in the ordinary course of law. State ex rel. Stoll v. Logan Cty. Bd.
of Elections, 117 Ohio St.3d 76, 2008-Ohio-333, 881 N.E.2d 1214, ¶ 28.
       {¶18 } Knowlton has established the first and third requirements for the
writ. The board of elections exercised quasi-judicial authority by denying his
protest after conducting a hearing required by statute that included sworn
testimony. Reese, 115 Ohio St.3d 126, 2007-Ohio-4588, 873 N.E.2d 1251, at ¶
17. He also lacks an adequate remedy in the ordinary course of law, given the
proximity of the May 4 primary election. State ex rel. Columbia Res. Ltd. v.
Lorain Cty. Bd. of Elections, 111 Ohio St.3d 167, 2006-Ohio-5019, 855 N.E.2d
815, ¶ 28.
       {¶19 } For the remaining requirement of the exercise of unauthorized
power, “we must determine whether the board acted fraudulently or corruptly,
abused its discretion, or clearly disregarded applicable law.” State ex rel. Brown
v. Butler Cty. Bd. of Elections, 109 Ohio St.3d 63, 2006-Ohio-1292, 846 N.E.2d
8, ¶ 23.     Knowlton claims that the board abused its discretion and clearly
disregarded R.C. 311.01(B)(9) in denying his protest to Hannum’s candidacy.
“An abuse of discretion implies an unreasonable, arbitrary, or unconscionable
attitude.” State ex rel. Cooker Restaurant Corp. v. Montgomery Cty. Bd. of
Elections (1997), 80 Ohio St.3d 302, 305, 686 N.E.2d 238.
       {¶20 } R.C. 311.01(B) provides:
       {¶21 } “[N]o person is eligible to be a candidate for sheriff * * * unless
that person meets all of the following requirements:
       {¶22 } “* * *
       {¶23 } “(9) The person meets at least one of the following conditions:
       {¶24 } “(a) Has at least two years of supervisory experience as a peace
officer at the rank of corporal or above, or has been appointed pursuant to section
5503.01 [referring to the State Highway Patrol] of the Revised Code and served at




                                         6
                                January Term, 2010




the rank of sergeant or above, in the five-year period ending immediately prior to
the qualification date;
       {¶25 } “(b) Has completed satisfactorily at least two years of post-
secondary education or the equivalent in semester or quarter hours in a college or
university authorized to confer degrees by the Ohio board of regents or the
comparable agency of another state in which the college or university is located or
in a school that holds a certificate of registration issued by the state board of
career colleges and schools under Chapter 3332. of the Revised Code.”
       {¶26 } “A candidate for sheriff can satisfy R.C. 311.01(B)(9) in one of the
following ways: (1) have at least two years of supervisory experience as a peace
officer at the rank of corporal or above in the five-year period immediately before
the qualification date, (2) be appointed to the Highway Patrol under R.C. 5503.01
and serve at the rank of sergeant or above in the five-year period ending
immediately before the qualification date, or (3) satisfactorily complete at least
two years of qualifying postsecondary education or the equivalent.” Wellington v.
Mahoning Cty. Bd. of Elections, 117 Ohio St.3d 143, 2008-Ohio-554, 882 N.E.2d
420, ¶ 44.
       {¶27 } Hannum was never appointed to the Highway Patrol, but at the
hearing, he claimed to satisfy both of the other two alternatives specified in R.C.
311.01(B)(9).
       {¶28 } For the requirement of supervisory experience as a peace officer,
“[u]nder the language used in the pertinent portion of R.C. 311.01(B)(9)(a), in
order to be eligible to be a candidate for sheriff, the person must, within the five-
year period, have two years of supervisory experience and that supervisory
experience must have been earned when the person served as a peace officer at
the rank of corporal or above.”       (Emphasis added.)     State ex rel. Wolfe v.
Delaware Cty. Bd. of Elections (2000), 88 Ohio St.3d 182, 184, 724 N.E.2d 771;




                                         7
                               SUPREME COURT OF OHIO




State ex rel. Craig v. Scioto Cty. Bd. of Elections, 117 Ohio St.3d 158, 2008-
Ohio-706, 882 N.E.2d 435, ¶ 22.
       {¶29 } Like the prospective sheriff’s candidates in Wolfe and Craig,
Hannum did not serve as a peace officer at the rank of corporal or above for the
required two years during the pertinent period. The former Noble County sheriff
confirmed this fact, and the board of elections and its members conceded it in
their answer.    Therefore, Hannum did not satisfy the supervisory-experience
requirement of R.C. 311.01(B)(9)(a).
       {¶30 } For        the   postsecondary-education      requirement     of    R.C.
311.01(B)(9)(b), Knowlton claims that Hannum had not completed “at least two
years of post-secondary education or the equivalent in semester or quarter hours
in a college or university authorized to confer degrees” to be eligible to be a
candidate for sheriff.
       {¶31 } In State ex rel. Wellington v. Mahoning Cty. Bd. of Elections, 120
Ohio St.3d 198, 2008-Ohio-5510, 897 N.E.2d 641, ¶ 30, we held that “under the
plain language of R.C. 311.01(B)(9)(b), as read in the context of the entire statute,
peace officer training is not acceptable to constitute course credit under R.C.
311.01(B)(9)(b), because it is already included in the eligibility requirements in
R.C. 311.01(B)(8).” (Emphasis added.) We reasoned that “R.C. 311.01(B)(8)
already specifies that peace officer training is a distinct requirement, along with
specified employment. To be eligible to be a candidate for sheriff, one must
obtain the certificate of peace officer training (or a certificate of training pursuant
to R.C. 5503.05) and have employment either as a peace officer or with the
highway patrol as specified under R.C. 311.01(B)(8)(a) or as a law-enforcement
officer under R.C. 311.01(B)(8)(b). The postsecondary education needed under
R.C. 311.01(B)(9)(b) is altogether distinct from the peace officer training
specified in R.C. 311.01(B)(8). The equivalent of ‘at least two years of post-
secondary education’ specified in R.C. 311.01(B)(9) is to be ‘semester or quarter




                                          8
                               January Term, 2010




hours in a college or university authorized to confer degrees.’ ” (Emphasis
added.) Id.
       {¶32 } Notwithstanding the board’s suggestions to the contrary, the
evidence before the board at the protest hearing supports the conclusion that
Hannum has double-counted credits earned for peace-officer training contrary to
our decision in Wellington. The OPOTA courses specified on the transcripts that
Hannum submitted refer to courses he has taken at the Ohio Peace Officer
Training Academy.      In fact, the board and its members do not claim that
“OPOTA” refers to anything other than academy courses. These courses are
manifestly for “peace officer training,” which, according to Wellington, 120 Ohio
St.3d 198, 2008-Ohio-5510, 897 N.E.2d 641, at ¶ 30, do not constitute course
credit that can satisfy the R.C. 311.01(B)(9)(b) postsecondary-education
requirement.
       {¶33 } Therefore, because 29 credits that Hannum earned were for peace-
officer training, they could not be counted toward the postsecondary-education
requirement of R.C. 311.01(B)(9)(b). Furthermore, any other “life-experience”
credits related to his job as a peace officer were also ineligible for credit under
R.C. 311.01(B)(9)(b) because R.C. 311.01(B)(8) already accounts for Hannum’s
employment as a peace officer.         A contrary holding would render R.C.
311.01(B)(9)(b) superfluous in these circumstances and would permit
postsecondary-education credit even though it duplicates other distinct criteria in
R.C. 311.01(B) for qualification as a candidate for sheriff. Thus, Hannum earned
at most only 63 credits, which, by his own testimony at the protest hearing, is
insufficient to satisfy the postsecondary-education requirement of R.C.
311.01(B)(9)(b).
       {¶34 } Consequently, the board and its members abused their discretion
and clearly disregarded R.C. 311.01(B)(9) by denying Knowlton’s protest and
certifying Hannum’s candidacy for sheriff at the May 4 primary election because



                                        9
                                SUPREME COURT OF OHIO




Hannum did not satisfy any of the three categories in that subsection. Knowlton
is thus entitled to the requested extraordinary relief in prohibition. Although we
have a “duty to liberally construe the statutory limitations on the right to be an
eligible candidate for sheriff in order to permit electors to choose from all
qualified candidates, the court cannot liberally construe a statute with an
unequivocal and definite meaning.” Wellington, 117 Ohio St.3d 143, 2008-Ohio-
554, 882 N.E.2d 420, ¶ 48.
                                       Conclusion
          {¶35 } Based on the foregoing, Knowlton has established his entitlement
to the requested extraordinary relief in prohibition. Therefore, we grant a writ of
prohibition to prevent the board and its members from placing the name of
Stephen S. Hannum on the ballot as a candidate for the Democratic Party
nomination for Noble County sheriff at the May 4, 2010 primary election. We
also dismiss Knowlton’s mandamus claim for lack of jurisdiction.
                                                               Judgment accordingly.
          LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and LANZINGER, JJ.,
concur.
          MOYER, C.J., and CUPP, J., concur in the dismissal of the mandamus claim
but dissent from the grant of the writ of prohibition.
          PFEIFER, J., concurs in part and dissents in part.
                                 __________________
          PFEIFER, J., concurring in part and dissenting in part.
          {¶36 } I concur in the dismissal of the mandamus claim but dissent from
the judgment granting the writ of prohibition to prevent Hannum from appearing
as candidate for the Democratic Party nomination for Noble County sheriff at the
May 4, 2010 primary election.
          {¶37 } The majority errs in relying on State ex rel. Wellington v.
Mahoning Cty. Bd. of Elections, 120 Ohio St.3d 198, 2008-Ohio-5510, 897




                                            10
                                January Term, 2010




N.E.2d 641, to hold that the board of elections abused its discretion in concluding
that Hannum satisfied the postsecondary-education requirement of R.C.
311.01(B)(9)(b).     I dissented in Wellington and continue to believe that the
majority therein read “additional requirements into a statute already designed to
thwart competition.” Id. at ¶ 34 (Pfeifer, J., dissenting). Moreover, for the
following reasons, Wellington is distinguishable, and Knowlton’s arguments lack
merit.
         {¶38 } Knowlton argues that the board and its members erred in
determining that Hannum satisfied the postsecondary-education requirement.
Knowlton’s claims, however, are largely based on supposition, not evidence, and
they are insufficient to establish that the board of elections abused its discretion.
First, no evidence was submitted before the board of elections that the transcript
notations for “OPOTA I,” “OPOTA II,” and “OPOTA III” necessarily referred to
peace-officer training courses. Knowlton relies on Wellington, 120 Ohio St.3d
198, 2008-Ohio-5510, 897 N.E.2d 641, in which this court held that the
prospective sheriff’s candidate had not met the R.C. 311.01(B)(9)(b) requirement.
But that case is distinguishable because the prospective sheriff’s candidate in
Wellington had conceded that some of the credit claimed by him was for “law-
enforcement-certification courses at the Ohio Peace Officer Training Academy.”
Id. at ¶ 7. Here, there is no comparable concession that the courses are “law-
enforcement-certification courses” or are for peace-officer training at the
academy. Although Knowlton attempted to introduce evidence to support this
argument, he did not, and “a claim that the board of elections abused its discretion
* * * could not be based on evidence that was never presented to it.” State ex rel.
Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St.3d 76, 2008-Ohio-333, 881
N.E.2d 1214, ¶ 40.
         {¶39 } Second, no evidence was submitted to the board of elections at the
protest hearing that an additional 20 credits on Hannum’s transcript relating to



                                         11
                             SUPREME COURT OF OHIO




courses referred to as “CRJU” courses should not be counted toward his
satisfaction of the postsecondary-education requirement of R.C. 311.01(B)(9)(b)
because they were actually OPOTA courses. The statute contains no prohibition
against the use of life-experience credit.
       {¶40 } Finally, credible evidence was submitted at the protest hearing to
establish that Hannum earned sufficient credits before the February 18, 2010
qualification date. The January 26, 2010 Washington State Community College
transcript that Hannum presented at the protest hearing includes a notation that 89
credits from the winter quarter are “ERN,” which the board could have reasonably
inferred meant earned.      Hannum also testified at the hearing that he “had
documentation” that his “college credits had been assigned to [him] on January
26.” Insofar as the evidence could be considered conflicting on this point, “[w]e
will not substitute our judgment for that of a board of elections if there is
conflicting evidence on an issue.” State ex rel. Wolfe v. Delaware Cty. Bd. of
Elections (2000), 88 Ohio St.3d 182, 185, 724 N.E.2d 771.
       {¶41 } Noble County is small; it has a population of just over 14,000.
http://www.epodunk.com/cgi-bin/genInfo.php?locIndex=17252.          It is probably
safe to assume that every voting-age person in the county is aware of who is
running for sheriff. I know it is safe to assume that collectively the voters of
Noble County are competent to decide who should be their sheriff.
       {¶42 } Finally, this court has many times stated that it avoids construing
statutes that lead to illogical or absurd results. State ex rel. Haines v. Rhodes
(1958), 168 Ohio St. 165, 5 O.O.2d 467, 151 N.E.2d 716, paragraph two of the
syllabus; In re T.R., 120 Ohio St.3d 136, 2008-Ohio-5219, 896 N.E.2d 1003, ¶
16. Hannum is currently the sheriff of Noble County. By the time the next
elected sheriff takes office, Hannum will have been the sheriff for almost two
years. But today this court concludes that the Noble County Board of Elections
abused its discretion when it certified Hannum’s candidacy for sheriff. This court




                                             12
                                 January Term, 2010




concludes that a man who has been sheriff since May 2009 is unqualified to be a
candidate for sheriff. How is that not an absurd result?
       {¶43 } I conclude that Knowlton failed to establish that the board of
elections abused its discretion or clearly disregarded applicable law in
determining that Hannum had met the requirements of R.C. 311.01(B)(9). I
would deny the writ of prohibition. Because the majority erroneously extends
Wellington’s beef to Knowlton’s and thereby precludes the Noble County
electorate from the opportunity to reelect their current sheriff, I dissent.
                               __________________
       McTigue & McGinnis, L.L.C., Donald J. McTigue, Mark A. McGinnis,
and J. Corey Colombo, for relator.
       Patrick J. Piccininni, Special Counsel to Clifford N. Sickler, Noble County
Prosecuting Attorney, for respondents.
                             _____________________




                                          13